                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                   NORFOLK DIVISION
                                                Thursday, June 25, 2020
MINUTES OF PROCEEDINGS IN     via Norfolk Remote
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Brandan Goodwin                                                    Reporter:   Carol Naughton, OCR _

    Set:       11:00 a.m.                     Started:   11:00 a.m.            Ended:     2:23 p.m.

    Case No.     2:18cv94


                 Centripetal Networks, Inc.
                            v.
                 Cisco Systems, Inc.


    Appearances:      Stephen E. Noona and Paul Andre for the Plaintiff. Louis N. Jameson, Christopher J.
    Tyson, Joseph A. Powers, Heath Brooks, Dabney J. Carr, IV, Matthew C. Gaudet, and Neil H. MacBride for the
    Defendant.


    Hearing on damages. Court heard testimony from James Malackowski and Stephen Becker. Exhibits
    admitted.    Arguments of counsel.   The Court takes the matter under advisement at this time. Court
    adjourned.

    Plaintiff Witness:       James Malackowski

    Defendant Witness: Stephen Becker
    Exhibits: DTX 1714 – Benefits of Upgrading to Cisco Catalyst 9400 Series Switches
               DTX 1715 – Benefits of Upgrading to Cisco Catalyst 9500 Series Switches
               PTX 1248 – Benefits of Upgrading to Cisco Catalyst 9300 Series Switches




    Lunch:        1:00-2:00 p.m.
